UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

DUJUAN MORGAN,                                        )
                                                      )
                           Plaintiff,                 )
                                                      )
         v.                                           )        Civil Action No. 13-0864 (KBJ)
                                                      )
U.S. PAROLE COMMISSION, et al.,                       )
                                                      )
                           Defendants.                )

                                       MEMORANDUM OPINION

         The defendants filed a motion to dismiss the complaint [ECF No. 12]. The Court

advised the plaintiff of his obligations under the Federal Rules of Civil Procedure and

the local rules of this Court to respond to the motion, and specifically warned plaintiff

that, if he did not respond to the motion by January 31, 2014, the Court would treat the

motion as conceded. [ECF No. 14]. 1 To date, the plaintiff neither has filed an

opposition to the motion, nor has requested more time to file his opposition, nor has

advised the Court of any change of address. The Court, therefore, will grant the

defendants’ motion as conceded and will DISMISS this action. An Order accompanies

this Memorandum Opinion.

                                                               /s/
                                                               KETANJI BROWN JACKSON
                                                               United States District Judge
DATE: March 3, 3014


1
   At the time plaintiff filed his complaint, he was detained at the D.C. Jail. The Clerk of Court mailed a copy of
this Order to plaintiff at that address, but the mail was returned as undeliverable [ECF No. 15] because plaintiff had
been released. On January 28, 2014, the Clerk sent another copy to plaintiff at the Grady County Law Enforcement
Center, 215 North 3rd Street, Chickasha, OK 73018. It, too, was returned as undeliverable [ECF No. 16]. Although
“[n]otice of a change of address or telephone number of an attorney or a party not represented by an attorney must
be filed within 14 days of the change, Local Civil Rule 5.19(c)(1), plaintiff has not done so.